Exhibit 10.3

         
 
  * * *   TEXT OMITTED AND FILED SEPARATELY
 
      CONFIDENTIAL TREATMENT REQUESTED
 
      UNDER 17 C.F.R. SECTIONS 200.80(b)(3),
 
      200.80(b)(4) and 230.406

FIRST AMENDMENT TO ORBCOMM GENERATION 2 PROCUREMENT
AGREEMENT
This First Amendment to ORBCOMM Generation 2 Procurement Agreement (“Amendment”)
is made and entered into as of the 23rd day of August, 2011, by and between
ORBCOMM Inc, a Delaware corporation (“ORBCOMM”) with offices located at 22265
Pacific Boulevard, Dulles, VA 20166 and SIERRA NEVADA CORPORATION, a Nevada
corporation with offices located at 444 Salomon Circle, Sparks, NV 89434 (“SNC”
or “SUPPLIER”).
WITNESSETH
WHEREAS, ORBCOMM and SNC entered into that certain ORBCOMM Generation 2
Procurement Agreement dated as of May 5, 2008, and subsequently entered into
five (5) Separate Task Orders, dated as of May 20, 2010 (“Task Order #1”),
August 31, 2010 (Task Orders #2 and #3), and December 15, 2010 (Task Orders #4
and #5) (collectively, including all referenced Exhibits thereto, the
“Agreement”); and
WHEREAS, ORBCOMM and SNC each desire to amend the Agreement, as reflected
herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree to amend the Agreement
as follows:
ARTICLE 1 — DEFINITIONS
Except as otherwise specifically defined herein, capitalized terms in this
Amendment have the meanings ascribed to them in the Agreement.
ARTICLE 2 — REDEFINED SHIPSETS, REVISED MILESTONES AND MILESTONE PAYMENTS
2.1. Shipsets for Initial Order. The second sentence of the defined term
“Shipset” is revised to read as follows: “For the Initial Order of eighteen
(18) Flight Satellites, subject to Sections 2.5 and 3.2, the first Shipset (the
“Initial Shipset”) shall have one (1) Flight Satellite and the second Shipset
shall have nine (9) Flight Satellites, and the third Shipset shall have eight
(8) Flight Satellites.”

 

 



--------------------------------------------------------------------------------



 



2.2. Delivery, Completion of Pre-Shipment Reviews. The second sentence of
Section 3.1(a) of the Agreement is revised to read as follows: “The Pre-Shipment
Review shall be Successfully Completed: (i) for the first Flight Satellite in
time to deliver, test and integrate the first Flight Satellite with the Falcon 9
Launch Vehicle currently expected to Launch on November 30, 2011 (the “F9 COTS
Mission”); (ii) for the next Shipset of nine (9) Flight Satellites out of the
Initial Order no later than September 15, 2012; and (iii) for the last Shipset
of eight (8) Flight Satellites out of the Initial Order no later than April 30,
2013.” The number of Satellites in each Shipset may be adjusted by ORBCOMM in
accordance with Article 9 of the Agreement and in such event the parties will
negotiate in good faith any consequential adjustments on Milestone payments,
delivery schedule, or any other contractual items affected by the change in
Satellite allocations per Shipset in accordance with Article 9 of the Agreement.
2.3. Pre-Shipment Reviews independent of Launch Vehicle availability. An
additional sentence is added to the end of Section 7.3.7 of the SOW, reading as
follows: [* * *]
2.4 Special Provisions Relating to First Shipset. A new Section 3.2 is added to
the Agreement, as follows:
“Section 3.2 — Special Provisions Relating to First Shipset.

  (a)   SNC shall dedicate its efforts to launch the first Flight Satellite (as
defined in the engineering deviations approved by ORBCOMM) on the F9 COTS
Mission.     (b)   If the launch window for the F9 COTS Mission should slip far
enough into the future to allow completion and shipment of a second Flight
Satellite in time to make the Launch, SNC shall use commercially reasonable
efforts to work with ORBCOMM to support the Launch of the second Flight
Satellite on the F9 COTS Mission as provided for in this Amendment, in which
event the second Shipset would have eight (8) Flight Satellites and the
Milestone descriptions in the Milestone Payment Schedule shall be revised
accordingly.     (c)   SNC shall implement the “F9 COTS Launch Action Plan,” as
set forth in Exhibit A hereto.     (d)   Subject to the terms and conditions of
Task Order #2, tasks thereunder for the F9 COTS Mission shall be authorized in
increments of not less than $500,000.

2.5 Revised Milestone Schedule.
Section 5.1(a) of the Agreement is revised to read as follows:

 

 



--------------------------------------------------------------------------------



 



“(a) Payments by ORBCOMM to SUPPLIER for the Initial Order shall be made
following Successful Completion of the Milestones as shown below, but in no
event earlier than ninety (90) days prior to the scheduled completion date also
as shown below:
Milestone Payment Schedule

                                                                      Payment %
            Contract             Scheduled     Launch               of Initial  
  Contract     Payment     Contract Cum     Completion     Group Sub-   MS  
Milestone Description     Order Price     Cum %     Amount     Payment Amount  
  Date     total  
1
                            [* * *]                          
2
                                                       
3
                                                       
4
                                                       
5
                                                       
6
                                                       
7
                                                       
8
                                                       
9
                                                       
10
                                                       
11
                                                       
12
                                                       
13
                                                       
14
                                                       
15
                                                       
16
                                                       
17
                                                       
18
                                                       
19
                                                       
20
                                                       
21
                                                       
22
                                                       
23
                                                       
24
                                                       
25
                                                       
26
                                                       
27
                                                       
28
                                                       
29
                                                       
30
                                                       
31
                                                       
32
                                                       
33
                                                       
34
                                                       
35
                                                       
36
                                                       
37
                                                       
38
                                                       
39
                                                       
40
                                                       
41
                                                       
42
                                                       
43
                                                       
44
                                                       
45
                                                       
46
                                                       
47
                                                       
48
                                                       
49
                                                       
50
                                                       
51
                                  $ 117,000,000                  
 
                          $ 117,000,000                          
 
  CV:   $ 117,000,000                                          

* [* * *]

 

 



--------------------------------------------------------------------------------



 



ARTICLE 3 — PAYMENT ADJUSTMENTS FOR DELAY
3.1 Triggered LD’s. This Amendment notwithstanding, liquidated delay damages
under the current Agreement (based on the PSR scheduled completion dates
existing prior to this Amendment) in the amount of U.S. $[* * *] shall survive
and may be applied by ORBCOMM in its discretion in any combination as credits
against future SNC invoices for Milestone payments, task order payments, storage
costs, and/or interest payments (if applicable).
3.2 Non-Triggered LD’s. SNC shall be at risk under Section 5.2(a) of the
Agreement, as revised by this Amendment, for up to an additional U.S. $[* * *]
for delays with respect to the Initial Order (the “Non-Triggered LD’s”). Clauses
(i), (ii), and (iii) of Section 5.2(a) of the Agreement are hereby revised to
read as follows, as applicable to the Non-Triggered LD’s:

  “(i)   No additional payment adjustments for delay shall apply for Shipset #1
delay in PSR; provided that, if the PSR for the first Satellite is not completed
in time to deliver, test and integrate the first Satellite with the F9 COTS
Mission, the “SC1 Pre-Shipment Review (PSR)” Milestone [* * *] payment shall be
reduced by         [* * *]% ($[* * *]) and the amount of such reduction shall
instead be paid by ORBCOMM upon the Successful Completion of “SC 2-10
Pre-shipment Review (PSR)” Milestone [* * *];     (ii)   U.S. $[* * *] per day
(starting with one hundred and twenty-first (121st) day) per Shipset #2 delay in
PSR, up to U.S. $[* * *];     (iii)   U.S. $[* * *] per day (starting with
sixty-first (61st) day) per Shipset #3 delay in PSR, up to U.S. $[* * *]; and”

 

 



--------------------------------------------------------------------------------



 



ARTICLE 4 — OPTIONS FOR ADDITIONAL SPACECRAFT
Pricing for ORBCOMM options for Optional Satellites in the current contract have
expired. Both parties desire an ongoing mechanism in addition to Article 9 of
the Agreement to provide ORBCOMM with pricing for Optional Satellites. SNC shall
provide to ORBCOMM a binding proposal within three (3) months after receipt of a
written request for proposal (“RFP”) from ORBCOMM that defines technical and
contractual requirements for such Optional Satellites. This proposal shall be
either cost plus fixed fee (“CPFF”) or firm fixed price (“FFP”) as specified in
the RFP. For a CPFF proposal, SNC shall provide full cost visibility including
payload pricing. The basis of estimates for costs shall be included (for
example, quotes for purchased materials).
ARTICLE 5 — INSURANCE
This Amendment has provisions for Milestone payments to SNC for one year
Successful Operation of the Satellites (Milestones [* * *] through [* * *] as
set forth in Section 2.5 above). There is no provision for insurance payments to
protect SNC for loss of Milestone payments due to Launch Vehicle failure or
other causes of failure unrelated to Satellite performance (“Insurable Event”).
ORBCOMM shall provide a price quote from its insurance carrier(s) to add
coverage to its policy to protect SNC for the value of such Launch-dependent
Milestones. SNC shall, at its option, pay the additional premium associated with
the value increase specifically for this coverage. If SNC does pay this
additional premium, ORBCOMM shall request its insurers to add SNC as an
additional-insured on the insurance policy and include direction for the
insurance carrier(s) to make the loss payments directly to SNC for the relevant
on-orbit operation Milestones that were not achieved as a result of the
Insurable Event.
ARTICLE 6 — REQUEST FOR EQUITABLE ADJUSTMENT CLAIM
SNC has informed ORBCOMM that [* * *] has made a request for equitable
adjustment claim (“[* * *] Claim”) for additional incurred costs on the first
two payload deliveries. SNC hereby releases and holds ORBCOMM harmless from any
and all costs claimed by SNC, [* * *], and/or [* * *] as documented or requested
in the [* * *] Claim. SNC shall demonstrate to ORBCOMM that similar changes as
made in Articles 3, 7(a), 7(b) and 7(c) of this Amendment have been flowed
directly to [* * *] under its subcontract with SNC.

 

 



--------------------------------------------------------------------------------



 



ARTICLE 7 — OTHER TERMS AND CONDITIONS CHANGES
The following additional changes are made to the Agreement:

  (a)   The last two sentences of Section 7.4 of the Agreement are revised to
read as follows: “SNC shall bear the costs to eliminate or ameliorate the
effects of such failure until [* * *], unless the failure was caused by
ORBCOMM’s acts or omissions in operating such Satellite (not including operation
by ORBCOMM in accordance with manuals or directions provided by SNC) as
demonstrated by flight data telemetry or other objective evidence. Post-IOT
support provided later than [* * *] or before that time if the failure was
caused by ORBCOMM’s acts or omissions in operating such Satellite (not including
operation by ORBCOMM in accordance with manuals or directions provided by SNC)
as demonstrated by flight data telemetry or other objective evidence shall, if
requested in writing by ORBCOMM, be provided on a Cost basis.”     (b)   An
additional sentence is added to the end of Section 11.2 of the Agreement,
reading as follows: “Indemnification for third party liability shall not exceed
the “Total Price for the Satellites Ordered,” defined herein as the total Price
of the Initial Order plus any executed options for Optional Satellites, but not
including the price of any Task Orders added to the Agreement (including Task
Orders #1 through #5).”     (c)   An additional sentence is added to the end of
Section 4.3 of the Agreement, reading as follows: “The parties shall agree to
make reasonable changes to this Agreement, such as modifying the place of
delivery and/or delaying the passage of title, as SNC may request in writing, to
improve tax efficiencies with respect to any Transfer Taxes, provided that any
such change shall be economically neutral to ORBCOMM.”     (d)   The grace
period in Section 12.1(b)(i)(a) of the Agreement shall be increased from [* * *]
to [* * *] solely for Milestones 15 through 24.     (e)   The first sentence of
Article 8A of the Agreement is revised to read as follows: “ORBCOMM agrees that
SNC retains a purchase money security interest in each Satellite sold by SNC to
ORBCOMM and to any sale proceeds thereof, until the following Milestones have
been paid or have been otherwise discharged: (a) for Shipset #1 at Milestone [*
* *] (SC 1 Pre-Shipment Review); (b) for Shipset #2 at Milestone [* * *] (SC
2-10 Pre-Shipment Review); (c) for Shipset #3 at Milestone [* * *] (SC 11-18
Pre-Shipment Review); and (d) for any Optional Satellite, at PSR, in each case
at which time any security interest shall be deemed released and discharged
without any further action required.”

 

 



--------------------------------------------------------------------------------



 



ARTICLE 8 — CREDIT FACILITY
Exhibit G to the Agreement is hereby replaced in its entirety by Exhibit G
hereto.
ARTICLE 9 — MISCELLANEOUS
9.1. Choice of Law. This Amendment shall be construed in accordance with and
governed by the laws of the Commonwealth of Virginia, USA without giving effect
to the provisions, policies or principles thereof relating to choice or conflict
of laws.
9.2. No Other Amendment. Except as expressly amended hereby, the terms and
provisions of the Agreement remain in full force and effect, and are ratified
and confirmed by the parties.
9.3. Entire Agreement. The Agreement as modified by this Amendment and the
respective exhibits thereto (which are hereby made part thereof or hereof)
contains the entire understanding between the parties and supersedes all prior
written and oral understandings relating to the subject thereof or hereof. No
representations, agreements, modifications or understandings not contained
therein or herein shall be valid or effective unless agreed to in writing and
signed by both parties.
9.4. Counterparts. This Amendment may be executed in any number of counterparts
of the signature pages, each of which shall be considered an original, but all
of which together shall constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the day and year first above written.
SIERRA NEVADA CORPORATION

     
By:
   
 
  /s/ Mark Sirangelo
 
  Name: Mark Sirangelo
 
  Title: Corporate Vice President, Space Systems Group

ORBCOMM INC

     
By:
   
 
  /s/ Marc Eisenberg
 
  Name: Marc Eisenberg
 
  Title: Chief Executive Officer

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A — F9 COTS Launch Action Plan
[* * *]

 

 



--------------------------------------------------------------------------------



 



Exhibit G
Credit Facility

     
Preface:
  Sierra Nevada Corporation as the Lender shall provide a Credit Facility
“Credit Facility” to ORBCOMM Inc. as the Borrower, with a maximum sum available
of $20,000,000.00 providing for cash advances during the period from July 1,
2012 through the date that is 12 months after Successful Completion of Milestone
[* * *] (PSR for SATS 11-18), but will expire no later than April 30, 2014;
provided that if Milestone [* * *] has not been Successfully Completed by the
Scheduled Completion Date, then Lender agrees to use its best efforts to extend
the term of the Credit Facility for at least 12 months after the Successful
Completion of Milestone [* * *]. This Term Sheet contains the material terms to
be incorporated in a Credit Facility Agreement to be executed before
November 30, 2011. ORBCOMM will provide Lender 10 days written notice of its
intent to establish the Credit Facility, provided that Lender shall use its best
efforts to complete the Credit Agreement documentation as soon as practicable.
 
   
Purpose:
  The proceeds of the Credit Facility shall be used for making Milestone
payments under the Agreement, working capital, capital expenditures, letters of
credit, and other lawful corporate purposes.
 
   
Amount:
  Up to Twenty Million dollars ($20,000,000), including outstanding interest,
outstanding from time to time. This amount is subject to a borrowing base (the
“Borrowing Base”) consisting of the sum of (i) 90% of billed receivables, not
more than 90 days past due and (ii) Satellites designated by Borrower valued at
$6,500,000 per pledged Satellite. The Borrowing Base may also be expanded to
include collateral other than pledged receivables and Satellites to the extent
agreed to in writing by Lender and Borrower, and subject to the maximum sum
available of $20,000,000.
 
   
Commencement and Term:
  July 1, 2012 through the date that is 12 months after Successful Completion of
Milestone [* * *] (PSR for SATS 11-18), but no later than April 30, 2014;
provided that if Milestone [* * *] has not been Successfully Completed by the
Scheduled Completion Date, then Lender agrees to use its best efforts to extend
the term of the Credit Facility for at least 12 months after the Successful
Completion of Milestone [* * *].
 
   
Draw Mechanism:
  ORBCOMM will provide Lender 15 days advance notice of its intent to draw on
the Credit Facility for cash advances, and 10 days advance notice of its intent
to draw on the Credit Facility for Milestone payments that are due and payable.
 
   
Collateral:
  The Credit Facility shall be secured by a first priority security interest in
pledged Satellites under the contract dated May 5, 2008 as well as accounts
receivables or other assets of Borrower and its subsidiaries as described in the
“Amount” section above.
 
   
Rate:
  Lender will flow down all applicable interest rates and the associated
interest payment schedule of such interest rates to the Borrower that are
established between the Lender and the Lender’s credit facility obtained from
outside sources. The Lender may also flow down arrangement and upfront fees to
the Borrower on a pro-rata share of the aggregate principal amount of the Credit
Facility. The Lender will not flow down administrative agency fees to the
Borrower. The total fee is estimated to be 0.25% of the aggregate principal
amount.
 
   
Payments:
  The Borrower may prepay the Credit Facility in whole or in part at any time
without penalty, subject to reimbursement to the Lender of any breakage costs
the Lender may incur with outside funding sources. The Credit Facility will be
paid in full, including any interest payments and any expenses related thereto,
within 12 months after the Successful Completion of Milestone [* * *] (PSR for
SATS 11-18), but no later than April 30, 2014; provided that if Milestone [* *
*] has not been Successfully Completed by the Scheduled Completion Date, then
Lender agrees to use its best efforts to extend the term of the Credit Facility
for at least 12 months after the Successful Completion of Milestone [* * *].

 

 



--------------------------------------------------------------------------------



 



     
Covenants:
  In order to draw on the Credit Facility, Borrower must have positive Adjusted
EBITDA (as the Borrower publishes in its Earnings Release) as demonstrated at
the close of the most recent fiscal quarter and every quarter thereafter until
the Credit Facility is paid in full subject to customary waiver provisions.
Covenants as to the disposition or pledging of Borrower’s assets shall be
limited to collateral pledged to Lender, and financial covenants shall be
limited to achieving positive Adjusted EBITDA on an annual basis. Borrower must
at all times be current on other accounts receivable balances owed to SNC.
 
   
Events of Default:
  Events of default include, without limitation, the following: (i) nonpayment
of principal, interest, fees or other amounts; (ii) violation of covenants;
(iii) inaccuracy of representations and warranties; (iv) cross-default to other
material agreements and indebtedness; (v) bankruptcy and other insolvency
events; (vi) creditor or forfeiture proceedings; and (vii) actual or asserted
invalidity of any loan documentation or security interests.
 
   
Additional:
  The Lender will be allowed to conduct due diligence to verify that Borrower
has positive Adjusted EBITDA; as well as to verify the existence of the
Collateral pledged from time to time throughout the term the Credit Facility is
being used. The Borrower will provide representations regarding the accuracy and
completeness of specified financial documents submitted to support utilization
of the Credit Facility from time to time as required under herein. The Borrower
shall provide, or cause to be provided, to the Lender the Borrower’s audited
consolidated/consolidating financial statements along with applicable compliance
certifications regarding the Collateral. As long as the line is being utilized
the Borrower will provide the Lender with a monthly A/R aging to support the
accounts receivable amounts pledged under the line.

 

 